Case 4:00-cr-50054-BAF ECF No. 388-1, PageID.1515 Filed 08/18/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

           Plaintiff/Respondent,               Cr. No. 00-50054
                                               Hon. Bernard A. Friedman
                 v.

JAMES D. LEWIS,

           Defendant/Petitioner.

                           INDEX OF EXHIBITS


Exhibit A……………………………..CDC, Pandemic Response Report, July 2020
